Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 1 of 31 PageID #: 630


                                                                                                              Page 2

               MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT
                              SENTENCE BY A PERSON IN FEDERAL CUSTODY


      United States District Court                          District Of
     Name (under which you were convicted):                                      Docket orl Case
                                                                                             base N«
                                                                                                  JNp.:



     Place of Confinement:                                                Prisoner No.:
                                  (L\ o M                                                21111-016
      UNITED STATES OF AMERICA                                    Movant (include name under which you were con

                                                                                                                       ;    nj

                                                        MOTION
                                                                                                                  AIJG 1 2 2020

     1. (a) Name and location of court that entered the jud ment of conviction you are challengHii U.S. DISTRICT COMPT
             mi taC, hM                       fe   W\l{ x m EAST N DISTRICT of TEXAS
              131             , ?mi hi.

        (b) Criminal docket or case number (if you know):
    2. (a) Date of the jud ment of conviction (if you know):


        (b) Date of sentencin : /Viui tl t Hl i
    3. Len th of sentence: ' .Bb * ! 0iif )>
    4. Nature of crime (all counts): 10 tck iCf                             'K>{6\_ fjroub ?UA




    5. (a) What was your plea? (Check one)
             (1) Not uilty             (2) Guilty f (3) Nolo contendere (no contest)
        (b) If ou entered a uilty plea to one count or indictment, and a not guilty plea to another count

        or indictment, what did you plead uilty to and what did you plead not guilty to?
                       tofo        ( V k O i u a -t Vy )
             I ih it-H                             it    ,5 t


    6. If you went to trial, what kind of trial did you have? (Check one) Jury                       Judge only
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 2 of 31 PageID #: 631


                                                                                                    Page 3

     7. Did you testify at a pretrial hearin , trial, or post-trial hearin ? Yes            No
     8. Did you appeal from the jud ment of conviction? Yes s/                              No
     9. If you did appeal, answer the followin :
        (a) Name of court:
        (b) Docket or case number (if you know): o. I4-HW5
        (c) Res lt: Ififia,
        (d) Date of result (if you know): joiil 15
        (e) Citation to the case (if you know):

        (f) Grounds raised: t(0 (                                                 W ifo(
                              CoU Si l to tft&wcrn IbXuC.                              teSYctD
                               isl. U,




        (g) Did you file a petition for certiorari in the United States Supreme Court?     Yes     - No

            If Yes, answer the following:

            (1) Docket or case number (if ou now): m|a
            (2) Result: |g


            (3) Date of result (if you know): H\<\
            (4) Citation to the case (if you know):
            (5) Grounds raised: lA




    10. Other than the direct appeals listed above, have you previously filed any other motions,

        petitions, or applications concernin this judgment of conviction in any court?

            Yes No
    11. If your answer to Question 10 was Yes,        ive the following information;

        (a) (1) Name of court: , toi iiAtt $ im
            (2) Docket or case number (if you know): mios
            (3) Date of filing (if you know):
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 3 of 31 PageID #: 632


                                                                                                   Page 4

           (4) Nature of the proceeding: ofio fo
           (5) Grounds raised:, r < r /
                                  b e            i   §> (to                 A.         i
                                      MwM        Cctj
                                       1o { f l(C W iM\c{ 0? *




           (6) Did you receive a hearing where evidence was iven on your motion, petition, or

           application? Yes           No
           (7) Result: 1 Z}(| >
           (8) Date of result (if you know):
       (b) If you filed any second motion, petition, or application, ive the same information:

           (1) Name of court: teb 5>{                           itawVi' op
           (2) Docket or case number (if you know) '. lL\ .\O

           (3) Date of filin (if you knowh fo i f
           (4) Nature of the proceeding:
           (5) Grounds raised:
                                  b        k r( )(w((fi U(i fit ( vfiiAL \(




           (6) Did you receive a hearin where evidence was iven on your motion, petition, or

           application? Yes            No ir "

           (7) Result: | £&1>
           (8) D te of result (if you know):
       (c) Did you appeal to a federal appellate court havin jurisdiction over the action taken on your
       motion, petition, or application?

           (1) First petition: Yes          No~
           (2) Second petition: Yes No
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 4 of 31 PageID #: 633


                                                                                                       Page 5

         (d) If you did not appeal from the action on a y motion, petition, or application, explain briefly
        why you did not:




     12. For this motion, state every round on which you clai that you are bein held in violation of the
         Constitution, la s, or treaties of the United States. Attach additional pa es if you have more
        than four rounds. St te the facts supportin each round.



     GROUND ONE:


     (a) Supportin facts (Do not ar ue or cite law. Just s ate the specific facts that support your claim.):
                           ji       s          l     r       fio                 M'                       t
        m h A IvrCnfe                                IL        fftk           fe
                     . .... .m             sb        -fc )mh                 \      m
              fi     feif , i a)( \. oiiui) fo ofe of ito i iai(i ktfafaftCl
                                       ii     &Kfci !;.• ml fit.                                c-ipw
         S > fftW WL AwaH 5
         fo)£.        fOi l'(vSote l - ' iiuit tsfet                              0 'fe AlS fliftu              ,
                   0(00                      (u                l®
        \M            -     •,       .•.                  sxitfeyf                               -ajau
        it(          tftWM H                        i A toA                       £UUt\ t\W l)
             WDUA                            fut ®                  ttl tortW l                  fvu
        beW                          MtSi                   )l«\U                   tW t r¥,
    (b) Direct Appeal of Ground One:.
        (1) If ou appealed from the jud ment of conviction, did you raise this issue?
                     Yes     No
        (2) If you did not raise this issue in your direct appeal, explain why:
                     < a | \t f <St«b           A ftt     o AVia) oiC a ae uvft
             2.55.

    (c) Post-Conviction Proceedings:

        (1) Did you raise this issue in any post-conviction motion, petition, or application?
                     Yes    No ts
        (2) If your answer to Question (c)(1) is Yes, state: K (\
        Type of motion or petition: N[ft
        Name and location of the court where the motion or petition was filed: H|l')
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 5 of 31 PageID #: 634




                                   (r)
     JK MAO 0 >i;0. r
     _J|(\te £ &j 4&l M w yei to fc ftj
            M |£0« \r& ?Mifc (ff M
     J$fm(&FKf*)m wfei i m . Ik mu y , m mui\
          L iite{ citfi t wt vfo Ate(w ifew
         M»( t LQ\tiao i fe ym feo o i
     _ EH U teWBt2> AKf toJpA0(f5 fij ft
       K- HUL CAUflf M towfft fti 2tE®aSn 1
       MU ii® img> i( U2ifa > et ix a ftit
      Iteafe yt t tu m& t tea c - ft! v»)u>
      Wti iQA c Dtiou;, tK) f,(\(t t tWaiC
       ft® C iiUU- ffiMC l m X I ttCw KfeOift 4ftA0iji4
      p om i uo A : swC et (\ wtoiMb 4e (»ug>
          w\ oi( ifjft )A t iii tolftteif
      4©wa CC Dtft C A ft (ifY\} MotH fti (ft, Koi
      »um a ad y .i .to mulUC] 144
      M- tea fl jfoic el i i m aamro
                       K fftw i teiial'i fftc uKi mi}'

                          Bft             if fr/K
     ' fillAEtoR iQU® l lVi rtCftfotej otfiftlRfift
     ® 4t1 4td ai\i£.f) i{(b]i13MC W1} rfffc
         up « Wiito L01M eOlLif i M(»|
     1ft W Of tft) & CA ft 4 11101
     isi ftt , \mi tif in «( k ttft io mx
                                   1
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 6 of 31 PageID #: 635




       (» mi fc I ft ibitrt
       lW1i, \\% feo&L (t ife M , 0te
       Wtb BBS. ww ait foisft te \ <« §\f
       4i Viil , Itei AW afo«fl afew #
                  /) K ; w
                   vj lUI -                        l4fl \)1
                              £te(        - i!> ia i\

      Ik) a ti M ftife ft{ ft .$% {«W f sfeC «fliL w Z)&
       1A m;£ -t O if, 50ot®> rffet iD|X iifeb
      | [( t {«4)(I MPit                  (W) IWto/JB te


      (Q kMM drtfett ftsii-aiolfeMt teiti fei ( h df
          M ei. m iiffifc
         ilbt wafi fe fwv8> i> itC'feiiwi ij cite.
               U feMl l i Owfel      aiife WaWWeaJ
       atotwd ja tetiW tot,mil MMim,
      m\ bt > tt Lfe) '(t fi\'bmWMfta fe i{ to\ (oan ( it
      |\)it
                                      Wm*>, wsl , 4
       ikt fife               \
       |\l i 11 (S                d tot ' ta lkto, \m > .

      ¦Ht\t &   (faitMtt iA ite ,\\t *Ui ftftft fc 4
      Atott) 4 41 tot fetMtoi ts v, t\ totW tv1
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 7 of 31 PageID #: 636




       f fyMS l 'E0> tit IW-tt 'AX
        M       b $£ ® yi               l*WNi«            b«&L
       aio e ) i\{\ iteiiwwio as. au£.( _ t wlc
       'A( t <bA \< <\{\a h '(®i teste y& te( wa. M
       i)£j()           (T          /A         0          -    \   ,


      (S tete tea, fm> i> l lit fe «te
             s.x ft » rf te flaCi l
         fefi iisas ) tfteife f6s tet < 4)te fete ft fc QS fe&i
         Ik fo te,
       tote mft'iib tete 1             ift t -ft
         t tt Wte£ 01 toiteitti t»to it wte 4!
        ITO1                     tei           1.'--.
                      te ftit itowoa                        -i te, ift
            <f tetete n te ft w* oc- «xte a ftvmt
       fottetete ftiaSip(V\aA\ . QiELft to \o-l\ tea,
           tfwA uoie dooto- wuiNit itffia,ftste*.®liMcfe ?®
       Alt. 'i-t (ftfc WtA WS <0 Vcot A )®V)wrt Alt '.-Ji
       ifewdt rA O i rt tete lteifc teo mt
        iaeAte te ote |)o)te a (A'l'-H W ,W fetettAiAt ft. wwtiof
       HB tft 10 fcWO ItlCute fo ( tetUIE Ht A61 it fit ifow-Mte
       IHt &\ fel "lo UteO i1! of ft * AM ftte&BaC ba>ta> at d'
      ftoMO ftiwAfe1. iEftfil fe i. tMWot If.'fe' Vft Kfefta
      ab( maiA ( rti i ixii A teii ,

       is w fcb i te a t (oofci, ftifeMife \to\tef M> h &
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 8 of 31 PageID #: 637




                           9>


                  ©4 tb \\im . m fc foiwC uMesA,
                     ( t L tt     ff\©1ob, l < t!o )-i            1 o
                     iti              o          h    l      (\    1
                     H          i \     \(. W 1
                      W toO t                  u.v.   ' \i    { p<4
                                lk\ U: 4 4 )
                    tutoi                j{       Wfoi
                    A Ito s - 6U'S' \ kU A, fwhSdfc (ttt liWA \AiLb
                     Mi fc frtfi % ?A\ A tet
                     8 4
                   %ik Ifi            d          i t1pt vi w
                       1 mlm M\ K { \0 H 1
                        k A6 M          hm D M \M i tctkl h
                        1i\i ttoiva. ito ti> m i\ \ h ,1-1 i > \f
                       l        0 4 M' s Mi. i M               h ( 1
                                                               WX)li
                     < u( thd ( i4 W\M i

                   ©lit fe i M         t)i\r\)   ftsf lif i i oi/H ftft
                                 to fc                       i to
                      aH\4 i (to to, bA k i t ifw fewi .l
                                           i

                      fAd             to         W      ii[
                      tu» ¦ i witfi b « a4 i wmetsaL te&ito, iw
                      WM> m A md iMaM M \m M bu
                      m «)i iAw(«4 ito kw4 Mi-.
                                           H
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 9 of 31 PageID #: 638




                         4i 'W , A" 1 ) 1 to it m .


                          \ritl I OVi K h b fe'fa WlloKr.
                          M'olMf                       vo C:
                           (fc Ai    t\ \nv\   te\ M\ \\i au v,
                           fyj)UW>, H'\ \
                           Wi\ \
                           » ,aiW. £fi&* «
                           w \i u»rt> apt BwW& sato (to , *&
                           tiK 'i. iP "lo 'tea&fc a (wia MtEi
                               t\«, a m t\Mt te m
                           Kltii )(?)«*{lai\i Adft teCiMiW i
                           liwi \i K i\ [Mi it | U»A ri iA of-
                           KU) oto 5 ltsjfta fel| teifc MiW 6rti' w.
                                                            Wt#!i fee
                           ii m 3Wt Wttd M »Wi\fe,iit Ji l li'f
                           ff siA (iAf                      s«w i ]i : «\
                            te w i M a \>)iiiifi i               i>0efeftCt
                           ktt') fe! ( W'a&M'i) -1i\t b i1 \Mi ik
                                  ' d. Ufifcfc
                           ® tA taW ftl wwi Wti -Jwwt to
                           ftttt ftft A l( fk ta\)M©» ,)1 UiuU

                                    fti              Xv,
                           ife ftfi Mi wa pt wtifta l..
                                       >5
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 10 of 31 PageID #: 639




                         Wt              1) % d ife w
                         » iWi MiN9 Jj ® 3                              ,
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 11 of 31 PageID #: 640




                       to ia y
                       te Ci to Iftfti lAt» feto W
                       K u\ t if ito tato t&( t Ht
                       jAtefe i
                       it tetf wf i H WCl > fe Q ivt Ml
                       fei .
                       (E) l i ft tt (ttf ¦ tt
                       (wai Nui Wto w i .
                       iwCai ue«tj>s4) &o fcB- oi( (iti 05 fi\l, i omu
                        tto it et i ua M ttfifiMi
                         ft Wigitt wMitimt tot M
                           tt, Itol (tt\ W' ito-

                        M, Wf iWtKliaf
                     (5) lit to a® te tftf us® ivfti au MitS. fltfatftft
                      Wftt wft i ttiAwi'l tti a HiftMui
                    "iWA Mi\ *i tettavtoW W toiC Kti i
                      IdlWW Mtti b-i.W U»l£
                                       ttMUM
                     toiitea, toa i ) toa. ft lasa toiH
                     i\) uwf #1 ffe ffii feta, k\M tt
                        irtai ! ttWtA W \A WML
       |) kawi raA ®                                            a
                 k ffi A
                                       1
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 12 of 31 PageID #: 641




                      ). fan wtAH (\fi\L iwtf \M rt I lefr,
                     41mb .4*t w& yfejws. I wt\ tfojjsfc in »
                     l. fe ifet l '.feufo te Jj£Us1itfertij> ftliiMi iM
                       » tf 1&. WiUi wlW tMyio(". frt£
                              TO IMS,
                      3. ii\i toi.M «w{W]ft>
                        wl a iw W toittrt.iW'to i fWwstDLS
                      46 Wtt Stfc \1 Wli il to ia( ftfc if. 'f'Mu. offi kwe
                         \<6      it 'fit fcr K fi1! ll, tort, tff ft- 6TO.
       K Wo woii fttot t fti' a'wfe «&>« m m of :
       it CUMW& 15 tWTO (it OMBOStij ft ( f t)Mft trtwftj t t WKfc
       ¦6I lit '('rtit Mat) msi if tofete-sslE, Wf. wb mfsit wufe iirt f*t tt-wis ite
       fM .jtoS iot
                       I. frtt \'/t iwto
                       l\ t »tMM k srfl uto «ifc -i W ,ftt\TO fWk


                       Xftw              ito wf
                       Ufe( 4 \\st I®W1.to(ii to ffiii W1 ft»
                       )il b lK (M!fV,rt'i \ >               >Ai> 0           illtlM'Jt,
                                            1
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 13 of 31 PageID #: 642
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 14 of 31 PageID #: 643




             ( fe tetS Ql ifefc t
               o Wu QL ft tfel t) K                      ts t«6»is
              & vto1 W W I> (toi fu« ou <8cf'?u«\<S» teueis



       I m &u ts                «tfew pi
                            4t ' wptfi w# i\t& t>
              II ftet l p £ W >
                          ) lit, W *!r ' fciawfe i 1» tthfi<£ («w
                       ( >     ft '     'i foWN ¦•


                       ( ) UhM D i(\o( ct wa(t tat M "(Wb({(wx4
                            l{ fc to 43 '\M ,{ W a * 6
                            wt iw ii to)t(7

               , fiL Msi. flfJ rta (\f4 te Ife ftt1fl> u w
       'bl\Wi(li M i a iAv\ OSC, W tfftt A '}M2i\ Wo .
                                                                         u rtto

                       tftt uA4.4 tolajin' lifcfec:.

      m. &* 1 to »«i                            of lal utis i#
       itosi. l.Ol 04(j>> 'iW ft fisadi-p powC if
      46 l ptot irf if-ft IfiAoi: K> awfey dl(&d
      ( tol'l umiiD6 f s li tf it #w fi s iteioto i'f 1v D L
      Sum1 olio ilttM Di ft1! fte UWte CL LWfltWi w/
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 15 of 31 PageID #: 644




                                                i iwwwi wi,

       it. S -(t»              jrf(t v »» of lWi&
            httf o c oMceKte \\ \\M Si,

       WlM i »?tW£                   ) t f
       (MSLOUft MUdEL- o l fcfe Bfcl b fo'be
       tod ab ii MtwriiQ{ fcitt]mu£i
       ' to bii t ' tb \tow>, to i m& ua<\te t to«L)

       i iiM          fe MyA                   {mM                ti&
       attQKOSl                 (fill. Of iM Li -fEb of
      dw ijfli&dwii,&i« wo fe t\MK)w(imb
      MA sA M i fe WW 1o 1 1 It

       ilv l\ dilH 16, M d M ( )i4 I wfi, A "AO-5>4 j
       jjAlLftlt 0L ,te®B(1 t)0\ll CtMft Mi W PfBil'
       ( al wft> Wf iiifttesfiuf isumm ii at
       Itt Wit l a i iif to ?Wi(to
       \


       H wt te®B, l toft          t io i *4,11
       l glD C t iftto 1ft b)tl W tfvWttft'fi i ft1
       Wto               tiAyiV ¦te QWafe. ; j
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 16 of 31 PageID #: 645




           E )&M                     kl a it                   M\t m
                tigiaft'a&s |u3\ .UMWoi

                               M VA t* §A f -Ws' l
           i( t mi\h m ii ?i                       astfi i

           rt if SM fe fc ti
           t wdt M 9l 5f8 i!) ( iofe M ifeiiirt w ()\a mk.
           H ' to ?MVI i) ffit id tl l \j totli\ A\i WUftlA
           (m » ii iii{\ wmi m ft tmi ui \ i
           1 . l I , SW Ltit t {\\l teU » ol»W (f M
                       . mi\                 %, &ii              '
                   m is ft to, ii )MtLvs» ws t ft
           ft
           ¦   f    V      »       p       .,


           WTOd UH wi
      .1   i«« i {111 W mu i to ta\ M\ u sto
      r
           (S imJ). (ito                       & i5- ,a MS ,w i
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 17 of 31 PageID #: 646




       fltt ] *             fe ft ' life1 \>M to
       £ I                  M H ia felt
                                                             W fit,
       W ftfeu ife h MM Efe t it W W? IM H..
       1 Maa 'fci wfe wwt im iM tmii tW)
       felAMVM MW ¦(tw
       & &U W                        l\ mi }£>&> Wa£;
       itt ilWllt - 1W tofct. jwii Afe l
       Wt f w fttfe b filUi A»{t()W 5i '(oiitd,

          , httoftt Ctoi'ba.te MKf              S law liMttff
                 m tii tett)J
                                                                       1®
       iS te¥1 M tii ±l,ii M©f( m»\»1}
       OtMfct i ta)W il5-.ffi «e«k l
       fld\ mum. iito Rut i) it tofti $ ftWAS d fo i,
         flltefeL (rt it- ® Mtt ttt Ulft ft fw ftftlMJjSl
         Ml , llr ui i4LW> Bf tel laf ui il (utteW!L-
         to hi tost ..
        1fci ltt- ®feft ®J5ii wait tf , && fe 1 fell (ft©
       i\\i ft toi o iw ftltdltfe fofeM I WA M ),) fei t£ B(© w
       ¦ftfen of kiW M tem mt wtfeh i a bWt
       ftCS |i\ i1f |» 1 fo(f| tos \tte\A KS) siflil
          rtw\. oiifipiL't M$ Pfl fft fat (
                                     }
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 18 of 31 PageID #: 647




           t\ l w t -lie if aiu\ >Woji, (li ew ,_
           m We tcoifiO- Etli id.

           ] . oofeL to 1 te -:
                ! teo Cf M twftti 6L W fcW Ui#
                g k5B) toot) W to Sl
           -jt       A        y               -


              a h . I'Ji rf® i r ®® Liflaj EKi ) Mil                                 I

           to 5 ftito- tuittiia ( f fi i'i ii( it

                    we of tee hm , mH w» fm -fo uit f £ fee
                                      \



       1   M bimil aka tt mM it ie il (ji i414 i

           M»E 6i ii           M Mi.              Rift CotoA i( ft Mil (ftfa.

                  toaia vmbk&i tetofei. iteEtwfei.vftw i :

           itftttirfe , £. Kbitett.                 RMirf 'Mttt t»te>« wwit

           ii iLit titfeto Mb- i *L v«e Ak \( w* fo v* <&•(

                (t W totettt ® k                  ft tet i) to Attwfterfl

           K WtfAilA -ft Lt LiM'il 1- II 4«t - fot IfeMiai (w tiA tAi bo Aa
      u.
                                          s
                                                                                              ZEF %3
                                                                                     S        s
                                                                                              ¦\.
                                                                                              p
?

                                          , r =
        "S 5                2ir                                                 SS
                            c~ IS                                               S P -         3=>
                             =5                                                 r r O '             gF
    -   -          \

               c       .
                       =2   gg                                                       c fe
    2   ¦=.;       3 -5
                                7             £                                      321
                       P 'S                   g                                 g g
                                                                                P 3P-
                       W €P                                                     13


                       T3> >
        P          .                                                                 £.       pe
                            r     F ' s                                           - =>
                                                                                P g\                r=-
    . S
                                  < >
                            T-r> n=     fe g                                    fei       -
                                                                                5 P o5- -
    ?r                                  Cs?
    3* c S                                                                      g s$
    ffi W ?
      & g ?
    i* S s                                    r x
     rc P?
           w F=
           SP                                       ¦ftiwWjirt )w ivwj i)w ?n                       p
                                                                                                          Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 19 of 31 PageID #: 648
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 20 of 31 PageID #: 649




                                                                 U?


            fe- |a£M& t mAfr1iPiC,!)tl J)ati •fatfe
           ef fflfttii pfit f*. m i »to ffiiti . wi
                 A MteL l< i 1 M $MJM                                 S-ftfe.)
               t lrt Hmi teoiaa. fft a i>
                   ii Warf * Aa wto i AwejJ, (pfosL f iub
           it i m m M foflA mul ctimn i> $&oi

       jj|__




       m i, uw ®iwi obftu f o( www &fea
       b iW W ttt M toiM vfe. te&t)A l MBMofa
           dH u1iS M ,i w)ii) Wii a tua's . 1 tH
           )ltf[rf. MMOMlA iXrt il£ WM fiM EMI0 frutym
              1    v   1
                               WfC Wli.'i rf Wf iWlrf.
       La


           MEL fttlifft ( l fclfe gyffil MtWIK , Cc«f» §1 m i it
       L   m           to           Aim i mii0t)i4 j
           W flMif ffiliffioifA to ffllirtt B/looieE, rf ft \bi) iiMU(1i ,
           b (tab Wmto > ELiiiL

       Lwi, la wm »ifetefe ft fe i m tm> ~~
        waiaSt A> iL M laio i)Si fto )lawttliiiiutfa
           Wb. O tW-rtAi 0? litis (ftiLi lWlfflial daisiiwliAil
               1 fWAjaW Lbfrf o §M\t tt
                     &>iafe ii UivMi ftisatfcii usiei,
                                       H
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 21 of 31 PageID #: 650




       c > Di A W ( 4a ME/Afttetto wfe utfofas
        ft Aiwft of ta£ \\t \ \ t feC mi\ k                    ut-
                         <\1 []£ i>lb|fl ?) \ C il 1
        iM i\t fo          \W H to1- %\li H
               -t Kt W                    /        jif     ,       f
        )o<i M , l&fc              i U        fc    , fe7 'b
                  ifc ifc \                    teo\i           i
        (Wjl i W'         /w/o k w/n wpom, \i ti i hi
        M W\ofc 1 U [ \Mi\£ olW kld1! Id C W litf M uiw )auw
        fit
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 22 of 31 PageID #: 651


                                                                                                        Page 6

        Docket or case number (if you know): lPi
                                         s
        Date of the court s decision:
        Result (attach a copy of the court’s opinion or order, if available):




         (3) Did you receive a hearin on your motion, petition, or application? j |j
             Yes      No
         (4) Did you appeal from the denial of your motion, petition, or application?
             Yes      No
         (5) If your answer to Question (c)(4) is Yes, did you raise this issue in the appeal? (\
             Yes      No
                                                                 i\
         (6) If your answer to Question (c)(4) is ‘Yes, state:
         Na e and location of the cour where the appeal was filed:}' i'-



         Docket or case number (if ou know) ft
         Date of the court’s decision:

        Result (attach a copy of the court’s opinion or order, if available):} |ft




         (7) If your answer to Question (c)(4) or Question (c)(5) is No, explain why you did not appeal or
         raise this issue:




     G OUND TWO:ltett i                                      bkl

     (a) Supportin facts (Do not ar ue or cite law. Just state the specific facts that support your claim.):

     (?)          W? l V&* M                                     At a> k

          W  i 1p                                      No\m
           Ii)  1                                      , \\l wk                                           ,
     o                       h * * o* * l***                                              f         /t f
      tea « m&                   « - *m. i ifc Ma. »<                                  aw           w

     (SjSt'Ewivt t*iMM
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 23 of 31 PageID #: 652




                                         iliifc ii M' i w m.
        ftiuL ft wf ae iTAbt p jfitjimii rfiwt), wt laoifc \{to
       Cftst (UiW i ' ftWl t (WcLtoW v Wife € ii ii
         wt tfet ou> ftL \W (\((tw WtuAMB jlite
        Fft)A Ito tlto Mtoifc ifltwA 0( )fc(tU* toidife.
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 24 of 31 PageID #: 653




     (b) Direct Appeal of Ground Two:
        (1) If you appealed from the judgment of conviction, did you raise this issue?
            Yes       No
        (2) If you did not raise this issue in your direct appeal, explain why:


           i W E&G CYtfttL A i li                                     s,
     (c) Post-Conviction Proceedings:
        (1) Did you raise this issue in any post-conviction motion, petition, or application?
            Yes       No
        (2) If you answer to Question (c)(1) is Yes, state:
        Type of motion or petition:
        Name and location of the court where the motion or petition was filed:



        Docket or case nu ber (if you know):
        Date of the court s decision:
                                                                                r'
        Result (attach a copy of the court s opinion or order, if a ailable):




        (3) Did you receive a hearin on your motion, petition, or application? (ijj
            Yes       No
        (4) id you appeal from the denial of your motion, petition, or application?
            Yes      No
        (5) If your answer to Question (c)(4) is Yes, did you raise this issue in the appeal? j{jj
            Yes                         No                 ¦

        (6) If your answer to' Question (c)(4) is ‘Yes, state:
        Name, an location of the court where the appeal was filed: tilft


        Docket or case number (if you know): fcilfV
        Date of the court’s decision: ]|j
        Result (attach a copy of the court’s opinion or order, if available):
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 25 of 31 PageID #: 654


                                                                                                       Page 8

         (7) If your answer to Question (c)(4) or Question (c)(5) is No, explain why you did not appeal or
         raise this issue: | (\




     GROUND THREE: flift

     (a) Supporting facts (Do not ar ue or cite law. Just state the specific facts that support your claim.):
         Imn jife to w                            bmmt) k d i«o m

         ft W ii i                                wm 'to                              0 1
        l ri V (Yi i fe         to
        I - fe dM te ) ( l £ wfeb M
         to

     (b) Direct Appeal of Ground Three:
        (1) If you appealed from the judgment of conviction, did ou raise this issue?
            Yes No &jl
        (2) If you did not raise this issue in your di ect appeal, e plain why:
                   IV otfel
     (c) Post-Conviction Proceedings:
        (1) Did you raise this issue in any post-conviction motion, petition, or application?
            Yes       No
        (2) If your answer to Question (c)(1) is Yes,” state: |\(j{
        Type of motion or petition: K] i\
        Name and location of the court where the .motion or petition was filed: !V



        Docket or case number (if you know): )j (
        Date of the court s decision:
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 26 of 31 PageID #: 655


                                                                                                       Page 9

         Result (attach a copy of the court s opinion or order, if available):




         (3) Did you receive a hearin on your motion, petition, or application? l||
             Yes      No

         (4) Did you appeal from the denial of your motion, petition, or application?
             Yes      No

         (5) If your answer to Question (c)(4) is Yes, did you raise this issue in the appeal?| | .
             Yes      No
         (6) If your answer to Question (c)(4) is es, state
         Name and.location of the court where the appeal was filed:



         Docket or case number (if you know):|j .
         Date of the court’s decision:

         Result (attach a copy of the court’s opinion or order, if available):}.




         (7) If your ans er to Question (c)(4) or Question (c)(5) is No, explain why you did not appeal or
         raise this issue:]




     G OUND FOUR:


     (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 27 of 31 PageID #: 656




     (b) Direct Appeal of Grou d Four:
        (1) If you appealed from the jud ment of conviction, did you raise this issue?
            Yes      No

        (2) If you did not raise this issue in your direct appeal, explain why:




     (c) Post-Conviction Proceedin s:

        (1) Did you raise this issue in any post-conviction motion, petition, or application?
            Yes      No
        (2) If your answer to Question (c)(1) is Yes, state:
        Type of motion or petition:
        Name and location of the court where the motion or petition as filed:


        Docket or case number (if you know):
        Date of the court s decision:

        Result (attach a copy of the court’s opinion or order, if available):




        (3) Did you receive a hearing on your motion, petition, or application?
            Yes      No
        (4) Did you appeal fro the denial of your motion, petition, or application?
            Yes      No
        (5) If your answer to Question (c)(4) is ‘Yes, did you raise this issue in the ap eal?
            Yes      No
        (6) If your answer to Question (c)(4) is Yes, state:
        Na e and location of the court where the appeal was filed:




        Docket or case number (if you know):

        Date of the court’s decision:

        Result (attach a copy of the court’s opinion or order, if available):
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 28 of 31 PageID #: 657


                                                                                                    Page 11

         (7) If your answer to Question (c)(4) or Question (c)(5) is No, explain why you did not appeal or
         raise this issue:




      13. Is there any ground in this motion that you have not previously presented in some federal- court?

         If so, w ich round or grounds have not been presented, and state your reasons for not

         presenting them: All &(
                             /A > 1Afe of ims




     14. Do you have any motion, petition, or appeal now ending (filed and not decided yet) in any court

         for the jud ment you are challenging? Yes          No
         If Yes, state the na e and location of the court, the docket or case number, the type of

         proceedin , and the issues raised.                                  o)!i (      ,

         lAli                     lb         i          Dl            jtff
          C hici i D                 « .VA1G> im b(i                        l b        lrt& '5
         ¦po l liovA.



     15. Give the name and address, if known, of each attorney who represented you in the following

         stages of the judg ent you are challenging:
         (a) At prehminary hearin : fiMV                 AplM QtC Offttd; -fAS fetX fc.iifti f
                                       id o t       uel , &cc   o (, "bt lioii

         (b) At arrai nment and plea: 'beZkAteJ                           fAilaA b'Yut-l
                                                3
         ,               .   ,\   6e         U\
         (c) At trial:


         (d) At sentencing:

                              ueo i, IbiwL
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 29 of 31 PageID #: 658


                                                                                                      Page 12

        (e) On appeal:
                         cl )C0 UttJlJotof MSWS
                                      15 - a
        (f) In a y post-Conviction proceeding:)


        ( ) On appeal from any rulin against you in a post-conviction proceedin :




     16. Were you sentenced on more than one count of an indictment, or on more than one indictment, in

        the same court and at the same time? Yes s/No Q

     17. Do you have any future sentence to serve after you complete the sentence for the jud ment that

        you are challengin ? Yes            No sf

        (a) If so, give name and location of court that imposed the other sentence you will serve in the
        future: Njft


        (b) Give the date the other sentence was imposed:
        (c) Give the length of the other sentence: Wlft

        (d) Have you filed, or do you plan to file, any motion, petition, or application that challen es the
        jud ment or sentence to be served in the future? Yes          No    K|fi
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 30 of 31 PageID #: 659


                                                                                                    Page 13

     18; TIMELINESS OF MOTION: If your j d ment of conviction became final over one year a o, you
         must explain why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not

         bar your motion.*    l[\




     * The Antiterrorism and Effective Death Penalty Act of 1996 ( AEDPA ) as contained in 28 U.S.C.
     § 2255, para raph 6, provides in part that:
         A one-year period of limitation shall apply to a motion under this section. The limitation period
         shall run from the latest of
            (1) the date on which the judgment of conviction became final;
            (2) the date on which the impediment to makin a motion created by governmental action in
            violation of the Constitution or laws of the United States is removed, if the movant was
           ' prevented fro makin such a motion by such overnmental action;
            (3) the date on which the ri ht asserted was initially recognized by the Supreme Court, if
            that ri ht has been newly reco nized by the Supreme Court and made retroactively
            applicable to cases on collateral review; or
            (4) the date on which the facts supporting the claim or clai s presented could have been
            discovered through the exercise of due dihgence.
Case 4:17-cr-00105-ALM-CAN Document 111 Filed 08/12/20 Page 31 of 31 PageID #: 660


                                                                                                        Page 14

     Therefore, movant asks that the Court rant the followin relief: r r r




     or any other rehef to which movant may be entitled.




                                                                 Si nature of Attorney (if any)




     I declare (or certif , verif , or state) under penalty of perjury that the fore oing is true and correct

     and that this Motion under 28 U.S.C. § 2255 was placed in the prison mailin system on
                      (month, date, year).




     Executed (si ned) on                              (date).




                                                                                                       Ul ft-
                                                                 Si nature of Movant



     If the person signing is not movant, state relationship to movant and explain why ovant is not

     si nin this motion.
